SMYTH, Chief Justice
(dissenting). The court puts aside the contention that Green was an independent contractor, and deals with the case on the assumption that he was an employé of the defendant.
Plaintiff said he was- a common laborer, doing odd jobs, such as whitewashing fences and cleaning windows. Unless this shows he was an experienced window washer, there is nothing in the record to-show it. He washed defendant’s window for the first time in June, 1919; using the same method as he used a month later when he was injured, The window was in defendant’s residence, and it is fair to infe • '■' - she observed the course he pursued on the first occasion, and . theiei_ knew his method. " Be that as it may, the evidence discloses' that the defendant knew the condition of' the window when she hired him to clean it. After the accident she declared, according to the testimony of two witnesses:
‘liiafc it had been a number of years since cords were in the window; * that she was always afraid of that window; * * * that she should have told the plaintiff that there were no cords in the window, and Y7-J.C sorry she had not told him.”
This testimony was contradicted by the defendant; but, if the jury believed it, they would be warranted in finding that defendant was aware of the defect at the time she employed him. Yet she allowed him to gc-i to work on the window without a word of warning. Surely the jury would be justified in finding her guilty of negligence.
The case, however, is affirmed on the basis that the plaintiff was; guilty of contributory negligence. This implies negligence on the part 'of the defendant, because the plaintiff could not be guilty of contributory negligence, unless the defendant was negligent. The defense jof contributory negligence is in the nature of a plea in confession and ; avoidance. Watkinds v. So. Pac. Ry. Co. (D. C.) 38 Fed. 711, 4 L. R. A. 239; Linforth v. San Francisco Gas & Electric Co., 156 Cal. 58, 103 Pac. 320, 19 Ann. Cas. 1230, and note. The question here being '’'■other the plaintiff’s case should have been submitted to the jury, we fill ¡sí as.sume that the testimony in his behalf is -true. Riley v. McHarg, 47 App. D. C. 389. On that assumption there is no evidence of contributory negligence'. His 'standing on the window sill while he washed tjhe window does not prove it. Common experience tells us that wind.owf are often washed in that way, and he offered to show that such *934was the fact, but was not permitted to do so. If the window in the instant case was not defective, plaintiff would not have been injured. The defect was the proximate cause of the injury.
Modern legislation rejects contributory negligence as a bar to an action like this. Employers’ Eiability Act (35 Stat. 66 [Comp. St. §§ 8657-8665]). And. we have said more than once that the trial court is'not justified in taking a case from the jury on the score of contributory negligence save where the proof of such negligence is convincing beyond dispute. Barstow v. Capital Traction Co., 29 App. D. C. 362; District of Columbia v. Flagg, 42 App. D. C. 73. These cases are ignored by the majority.
But does not the court confuse contributory negligence with the assumption of risk? Yet they are different. Choctaw, etc. Railroad Co. v. McDade, 191 U. S. 64, 68, 24 Sup. Ct. 24, 48 L. Ed. 96. In the one there is negligence; in the other there is not. One sounds in tort; the other in contract. If the plaintiff knew, or should have known, of the defect, he assumed the risk.. As we have shown, he did not know of it. Should he have known? The rule is that an employé is not required to inspect for the purpose of discovering defects.
“The servant,” says the Supreme Court of the United, States, ip the Choctaw Case, just cited, “has the right to assume that the master has used due diligence to provide suitable appliances in the operation of his business, and he does not assume the risk of the employer’s negligence in performing such duties. * *• * This rule is subject to the exception that where a defect is known to the employé, or is so patent as to be readily observed by him, he cannot continue to use the defective apparatus in the fáce of knowledge and without objection, without assuming the hazard incident to such a situation.” '
In a later case the same court used this language:
* “Moreover, in order to charge an employé with the assumption of risk attributable to a defect due to the employer’s negligence, it must appear, not only that he knew (or is presumed to have known) of the defect, but that he knew it endangered his safety, or else such danger must have been so obvious that an ordinarily prudent person under the circumstances’ would have appreciated it.” Gila Valley Ry. Co. v. Hall, 232 U. S. 94, 102, 34 Sup. Ct. 229, 231 (58 L. Ed. 521).
\
The defect here was not open and obvious, it was hidden from him. He testified: “There were curtains at the window, and side curtains hanging at either side of the window frame.” (This piece of testimony was overlooked by the court in making its statement of facts.) If it- was his duty to search for defects, he could have pulled the curtains aside and observed the defect; but he was not required to do that. ■ He had a right to assume, according to the decisions just cited, that there was no defept and to proceed on that theory.
None of the cases relied upon by the appellant is in point, because / the facts in each are different from those in the instant case. In the ! Haskell Case it appeared that the employé took his- stand outside of the > window bn a six-inch ledge. The court apparently proceeded upon/ the theory that it was contributory negligence for him to do so. There is no testimony in the cáse before us to show how wide the window] sill was, and plaintiff, as we haye seen, offered- to show that it was! customary to stand on the outside of a window when washing itJ *935In the Brandon Case the cjaim was that the casing did not properly fit, and that the window was loose and could with ease be pulled through the strips or stops intended to hold it in place. There was no evidence that the employer knew anything about this. For six or eight years the plaintiff’s intestate had been accustomed to wash the windows several times each year. He was instantly killed in the accident. Nobody saw the occurrence, but the court concluded that the conditions were such that he must have been aware of them, and consequently held that he had assumed the risk—a position not warranted by the decisions of the Supreme Court which I have quoted. The McLean Case was decided, not on the basis of contributory negligence or assumption of risk, but on the theory that the employer was not negligent, a very different case from this.
In so far as any of those cases holds that it was the duty of the employé to investigate where the defect was not open and obvious, they are in conflict with the ruling of the Supreme Court in the Choctaw and Gila Valley cases, supra, and should not be followed.
For the foregoing reasons, I dissent.